Name: Commission Delegated Regulation (EU) 2019/71 of 9 November 2018 amending Annex I to Regulation (EU) No 1305/2013 of the European Parliament and of the Council and Annex III to Regulation (EU) No 1307/2013 of the European Parliament and of the Council
 Type: Delegated Regulation
 Subject Matter: regions and regional policy;  agricultural policy;  cooperation policy;  Europe;  EU finance;  economic policy
 Date Published: nan

 18.1.2019 EN Official Journal of the European Union L 16/1 COMMISSION DELEGATED REGULATION (EU) 2019/71 of 9 November 2018 amending Annex I to Regulation (EU) No 1305/2013 of the European Parliament and of the Council and Annex III to Regulation (EU) No 1307/2013 of the European Parliament and of the Council THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1305/2013 of the European Parliament and of the Council of 17 December 2013 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) and repealing Council Regulation (EC) No 1698/2005 (1), and in particular Article 58(7) thereof, Having regard to Regulation (EU) No 1307/2013 of the European Parliament and of the Council of 17 December 2013 establishing rules for direct payment to farmers under support schemes within the framework of the common agricultural policy and repealing Council Regulation (EC) No 637/2008 and Council Regulation (EC) No 73/2009 (2), and in particular Article 7(3) thereof, Whereas: (1) According to Article 11(1) and without prejudice to Article 11(3) of Regulation (EU) No 1307/2013, Member States shall reduce the amount of direct payments to be granted to a farmer for a given calendar, pursuant to Chapter 1 of Title III of that Regulation, by at least 5 % for the part of the amount exceeding EUR 150 000. In accordance with Article 7(2) of that Regulation, the estimated product of reduction shall be made available as additional support for measures under rural development. (2) Lithuania notified the Commission by 1 August 2018 both of its decision to reduce the amount of direct payments and the estimated product of reduction for the calendar year 2019. (3) It is therefore necessary to adapt Annex III to Regulation (EU) No 1307/2013 and Annex I to Regulation (EU) No 1305/2013 so that the annual net ceilings for direct payments reflect the decision taken by Lithuania. It is also necessary to adapt Annex I to Regulation (EU) No 1305/2013 so that the annual breakdown by Member State of the Union support for rural development equally reflects that decision. (4) Annex I to Regulation (EU) No 1305/2013 and Annex III to Regulation (EU) No 1307/2013 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) No 1305/2013 is amended in accordance with Annex I to this Regulation. Article 2 Annex III to Regulation (EU) No 1307/2013 is amended in accordance with Annex II to this Regulation. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 November 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 487. (2) OJ L 347, 20.12.2013, p. 608. ANNEX I Annex I to Regulation (EU) No 1305/2013 is amended as follows: (1) the entry for Lithuania is replaced by the following: Lithuania 230 392 975 230 412 316 230 431 887 230 451 686 230 472 391 247 213 599 264 151 386 1 663 526 240 (2) the entry for the Total EU-28 is replaced by the following: Total EU-28 5 264 723 001 18 149 536 729 18 649 599 495 14 337 026 697 14 346 899 509 14 656 460 137 14 675 251 797 100 079 497 365 (3) the entry for the Total is replaced by the following: Total 5 298 853 700 18 183 668 706 18 683 732 774 14 371 161 305 14 381 035 473 14 690 597 483 14 709 390 553 100 318 439 994 ANNEX II In Annex III to Regulation (EU) No 1307/2013, the entry for Lithuania is replaced by the following: Lithuania 417,9 442,5 467,1 475,3 483,3 517,0